DETAILED ACTION
This Office action is in response to the amendment filed on July 1st, 2022.  Claims 1-3 and 5-21 are pending, with claims 5-21 being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protective layer of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election by Original Presentation
Newly submitted claims 16-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they relate to distinct inventions related as product and processes of use, with claims 1-15 being directed to a product, claim 16 being one process of use, and claims 17-21 being a related process of use.  The two processes are not distinct from each other. The process inventions can be shown to be distinct from the product if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used for materially different processes, such as a process for X-ray production.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Because claim 16 depends from claim 1, claim 1 operates as a linking claim and claim 16 will be rejoined if claim 1 is found to be allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the target".  There is insufficient antecedent basis for this limitation in the claim.  Suggested correction: make claim 13 depend from claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,424,448 (Takigawa et al.).
Regarding claim 1, Takigawa et al. discloses a beam injector comprising: a heater disposed proximate a cathode emitter (fig. 2, element 102), the cathode emitter configured to emit electrons when heated by the heater (fig. 2, element 100); an electrode configured to bias at least a portion of the electrons to remain on the cathode emitter and focus the emitted electrons into an electron beam (fig. 1 & 2, element 12); and a resistor coupled between the cathode emitter and the electrode and configured to allow self-regulation of a voltage potential on the electrode based at least in part on a current of the electron beam (fig. 1, element 18).
Regarding claim 10, Takigawa et al. disclose the beam injector of claim 1, wherein the cathode emitter is formed from a thermionic emissive material (‘The cathode 10 consists of single-crystal lanthanum hexaboride (LaB6).’ Col. 2).
Regarding claim 15, Takigawa et al. disclose the beam injector of claim 1, wherein the electrode is a Wehnelt electrode (‘a wehnelt electrode 12’ col. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0144328 (Reijonen) in view of US 5,170,422 (Fiebiger).
Regarding claim 1, Reijonen discloses a beam injector comprising: a cathode emitter configured to emit electrons (‘extract an electron beam from the cathode’ P 30); an electrode configured to bias at least a portion of the electrons to remain on the cathode emitter and focus the emitted electrons into an electron beam (‘By way of background, in conventional traditional electron beam optics system, the initial beam focusing is done by Wehnelt-type optics system’ P 30); and a resistor coupled between the cathode emitter and the electrode and configured to allow self-regulation of a voltage potential on the electrode based at least in part on a current of the electron beam (‘adjustable potential sources at the injector to achieve biasing of the injector electrodes in a desired manner.’ and ‘biasing is done with resistors’ P 32).
Reijonen does not disclose a heater disposed proximate the cathode emitter for causing electron emission when heated by the heater.  However, Fiebiger discloses a cathode emitter with a heater disposed proximate the cathode emitter wherein the cathode emitter is configured to emit electrons when heated by the heater (fig. 4, elements 15, wherein ‘The electron emitter can thus be indirectly heated to emission temperature by the carrier layer 15.’ Col. 5).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the indirectly heated cathode emitter of Fiebiger for the directly heated cathode of Reijonen to allow for standby mode to increase service life, as disclosed by Fiebiger (‘Preferably the cathode 4, particularly the emitter element 5, is permanently held at emission temperature during the "stand-by" mode of the x-ray tube 1 or of the x-ray arrangement, i.e. during a time wherein no x-radiation is to be generated, which can be in the range from 5 minutes through 24 hours. Thermal stresses are avoided as a result thereof, which mechanically stress the emitter element 5. Residual gases are also prevented from being adsorbed by the emitter element 5 during the "stand by" mode, which would deteriorate the emission properties.’ Col. 5).
Regarding claim 2, Reijonen in view of Fiebiger discloses a radiation generator comprising the beam injector of claim 1 (‘injector section of an x-ray tube’ P 30).
Regarding claim 3, Reijonen in view of Fiebiger discloses a downhole tool comprising the beam injector of claim 1 (‘an x-ray tube for use in a well logging applications’ P 34).
Regarding claim 10, Reijonen in view of Fiebiger discloses the beam injector of claim 1, wherein the cathode emitter is formed from a thermionic emissive material (‘In the exemplary embodiment of the electron emitter according to FIG. 4, a coating 19 of LaB6 or a compound of lanthanum and platinum is provided at least that side of the geometrical member facing toward the anode.’ Col. 5).
Regarding claim 11, Reijonen in view of Fiebiger discloses the beam injector of claim 1, wherein the cathode emmiter comprises an emissive layer comprising a thermoionic emissive material (‘In the exemplary embodiment of the electron emitter according to FIG. 4, a coating 19 of LaB6 or a compound of lanthanum and platinum is provided at least that side of the geometrical member facing toward the anode.’ Col. 5).
Regarding claim 12, Reijonen in view of Fiebiger discloses the beam injector of claim 1, wherein the beam injector further comprises a target configured to receive the electron beam, and wherein the target is configured to generate radiation when contacted with the electron beam (multiple figures, element 102).
Regarding claim 14, Reijonen in view of Fiebiger discloses the beam injector of claim 1, wherein the heater, the cathode emitter, and the electrode are disposed within a housing (‘A radiation generator may include an elongate generator housing having a proximal end and a distal end’ abstract, see also Fiebiger element 2).  Reijonen in view of Fiebiger does not disclose wherein an interior of the housing is coated with aluminum oxide.  However, aluminum oxide is commonly coated on housings.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the beam injector of Reijonen in view of Fiebiger to include an aluminium oxide coating to prevent sputtering of housing materials.
Regarding claim 15, Reijonen in view of Fiebiger discloses the beam injector of claim 1, wherein the electrode is a Wehnelt electrode (‘More particularly, in the conventional configuration the biasing (i.e., Wehnelt) electrode is biased negatively compared to the cathode potential.’ P 31).
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reijonen in view of Fiebiger as applied to claim 1 above, and further in view of US 2020/0273656 (Hansen et al.).
Regarding claim 5, Reijonen in view of Fiebiger disclose the beam injector of claim 1, wherein the cathode emitter comprises a thermionic emissive material (‘In the exemplary embodiment of the electron emitter according to FIG. 4, a coating 19 of LaB6 or a compound of lanthanum and platinum is provided at least that side of the geometrical member facing toward the anode.’ Col. 5).  Reijonen in view of Fiebiger does not disclose a protective layer having a higher work function, as compared to that of the thermionic emissive material, is disposed on the cathode emitter in areas where electron emission is not desired.
Hansen et al. discloses a cathode emitter comprising disclose a protective layer having a higher work function, as compared to that of the thermionic emissive material, is disposed on the cathode emitter in areas where electron emission is not desired (fig. 5B, element 510).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Reijonen in view of Fiebiger to include the protective layer of Hansen to induce a better focus, as disclosed by Hansen et al. (‘The shield 510 prevents or reduces emission from the side surfaces 159B, producing a sharper and more uniform focal spot.’ P 63).
Regarding claim 6, Reijonen in view of Fiebiger and Hansen et al. disclose the beam injector of claim 5, wherein the thermionic emissive material comprises yttrium oxide or lanthanum hexaboride (‘In the exemplary embodiment of the electron emitter according to FIG. 4, a coating 19 of LaB6 or a compound of lanthanum and platinum is provided at least that side of the geometrical member facing toward the anode.’ Col. 5).
Regarding claim 7, Reijonen in view of Fiebiger and Hansen et al. disclose the beam injector of claim 5, wherein the thermionic emissive material is shaped such that the emitted electrons, when emitted from the cathode emitter, are generally emitted in a singular direction (Fiebiger, fig. 4, also Hansen, fig. 5B).
Regarding claim 8, Reijonen in view of Fiebiger and Hansen et al. disclose the beam injector of claim 5, wherein the protective layer is shaped such that the emitted electrons, when emitted from the cathode emitter, are generally emitted in a singular direction (Hansen et al., fig. 5B, element 510).
Regarding claim 9, Reijonen in view of Fiebiger and Hansen et al. disclose the beam injector of claim 5, wherein the thermionic emissive material and the protective layer are shaped such that the emitted electrons, when emitted from the cathode emitter, are generally emitted in a singular direction (Fiebiger, fig. 4, also Hansen, fig. 5B).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reijonen in view of Fiebiger as applied to claim 10 above, and further in view of US 2018/0003854 (Simon et al.).
Regarding claim 13, Reijonen in view of Fiebiger discloses the claimed invention except for the target comprising titanium or tungsten.  Simon et al. disclose a beam injector with a target comprising tungsten (‘The material (e.g., tungsten) of the target 60’ P 40).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Reijonen to use the tungsten target of Simon et al. because tungsten can filter out undesired photons, as disclosed by Simon et al. (‘The material (e.g., tungsten) of the target 60 may filter the low energies of photons 51 from the spectrum’ P 40).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881